UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6364


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARC SHAWN BRICKHOUSE, a/k/a Shawn Carter, a/k/a Potty,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Liam O’Grady, District
Judge. (1:10-cr-00106-LO-1; 1:11-cv-00790-LO)


Submitted:   July 10, 2012                 Decided:   July 19, 2012


Before MOTZ, KING, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marc Shawn Brickhouse, Appellant Pro Se.       Patricia Tolliver
Giles,   Karen   Ledbetter   Taylor,  Assistant   United  States
Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marc     Shawn    Brickhouse      seeks    to   appeal     the   district

court’s       order     denying    relief       on     his    28    U.S.C.A.    § 2255

(West Supp. 2012) motion.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28      U.S.C.        § 2253(c)(1)(B)        (2006).          A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find    that     the     district       court’s     assessment       of   the

constitutional claims is debatable or wrong.                       Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).             When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a    debatable       claim   of   the      denial   of    a   constitutional

right.    Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that     Brickhouse        has     not      made       the    requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3